Citation Nr: 0920459	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The decedent was a member of the Recognized Guerilla Service 
from March to February 1946, an of the Regular Philippine 
Army during February 1946.  He died in April 1997.  The 
appellant is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In a January 
2006 VA Form the appellant requested a Board hearing, 
however, in March 2006 correspondence the appellant withdrew 
her request for a Board hearing.

The Board notes that in the May 2009 Informal Hearing 
Presentation the appellant's representative listed three 
issues for appellate consideration, 1) entitlement to service 
connection for cause of death, 2) legal entitlement to non-
service connected death pension benefits, and 3) legal 
entitlement to accrued benefits.  The Board notes that while 
the appellant's July 2005 application included claims for 
pension and accrued benefits, neither the pension nor the 
accrued benefit issues were included in the September 2005 
rating decision, October 2005 notice of disagreement, 
December 2005 statement of the case, or January 2006 VA Form 
9.  It appears that neither of these issues were included in 
the prior RO adjudications as entitlement to either benefit 
would be impossible given the facts of this case, i.e., that 
at the time of his death, the decedent was not service-
connected for any disabilities and he had no pending claims, 
and his only active service was from March 1945 to February 
1946 with the Philippine Guerillas.  Thus, neither the 
pension nor the accrued benefits issues will be addressed in 
this appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The decedent's death certificate reveals that he died in 
April 1997.  The immediate cause of death was listed as 
asthma and emphysema.  

2.  At the time of his death, he was not service-connected 
for any disabilities.

3.  The cause of the decedent's death did not have its onset 
during or within any applicable presumptive period, and is 
not shown to be related to any in-service injury or disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of death 
have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
The appellant maintains that although the decedent's chronic 
obstructive pulmonary disease and emphysema were not incurred 
during the decedent's military service, he was entitled to 
presumptive service connection for these disabilities.

Legal Criteria

In order to establish service connection for the cause of a 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c). 

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Under 38 
U.S.C.A. § 1318, VA death benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran 
died of nonservice-connected causes, if the veteran's death 
was not the result of his or her own willful misconduct and 
at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Certain chronic diseases may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Analysis

In this case, the decedent died in April 1997.  The death 
certificate lists the cause of death as asthma and emphysema.  
During the decedent's lifetime, service connection was not in 
effect for any disorder.  A review of the claims file shows 
that the decedent never even filed a claim for service 
connection.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the decedent's death is related to service.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Service treatment records are 
negative for any disability associated with asthma or 
emphysema.  Also, neither the decedent's asthma nor emphysema 
had their onset during an applicable presumptive period.  
Moreover, the record contains no competent medical evidence 
relating the decedent's death to his active military service.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim.  Nevertheless, unsupported 
by medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The overwhelming evidence indicates that the cause of the 
decedent's death was asthma and emphysema, which occurred 51 
years after service.  There is nothing in the record 
establishing a causal connection between the decedent's death 
and any incident of his active military service.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim, and service connection for the cause of 
the decedent's death must be denied.  The Board has 
considered the benefit of the doubt rule, but as the evidence 
is not in relative equipoise, the rule is not for application 
at this time.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July  2005.  Because service connection was 
not in effect for any disabilities suffered by the decedent, 
properly tailored notice need not have included the items 
listed in (1) and (2) above.  Thus, the notice was sufficient 
with regard to Hupp.  The notice informed the appellant that 
the evidence needed to show that the decedent died from a 
service-related injury or disease; notice that encompasses, 
in layperson's terms, the requirements for substantiating a 
claim that the decedent died of a condition that warranted 
service connection. 

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned.  Dingess, 19 Vet. App. at 
473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board although 
she declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claim file; and the appellant 
has not contended otherwise.  

VA need not obtain a medical opinion with respect to the 
service connection claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  In this case, there is no competent evidence 
that suggests a causal link between the decedent's death and 
any incident of active duty.  Indeed, in view of the absence 
of a related disorder during service and the 51 year gap 
between the decedent's death and active duty, relating the 
decedent's death to his service would be entirely 
speculative.  Therefore, there is no duty to provide a 
medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for the cause of death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


